     Case 2:18-cv-08577-RGK-PJW Document 16 Filed 11/08/18 Page 1 of 4 Page ID #:162




 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                NO. CV 18-8577-RGK (PJWx)
11
                  Plaintiff,
12
           vs.
13                                            WARRANT FOR ARREST IN REM
     €3,213,937.81 IN BANK FUND
14   SEIZED FROM FIO ACCOUNT ‘4194;
     $52.90 IN BANK FUNDS SEIZED
15   FROM FIO ACCOUNT ‘4196; AND
     £52.65 IN BANK FUNDS SEIZED
16   FROM FIO ACCOUNT ‘4198,

17                Defendants.

18
19
20         TO: THE UNITED STATES POSTAL INSPECTION SERVICE (“USPIS”),
21   THE UNITED STATES MARSHAL FOR THE CENTRAL DISTRICT OF
22   CALIFORNIA, AND/OR ANY OTHER DULY AUTHORIZED LAW ENFORCEMENT
23   OFFICER:
24         On October 5, 2018, in the United States District Court for
25   the Central District of California, the United States filed a
26   Verified Complaint for Forfeiture In Rem (“Complaint”), alleging
27   that the defendant assets – specifically, €3,213,937.81 in Bank
28   Fund seized from Fio account ‘4194; $52.90 seized from Fio

                                          1
     Case 2:18-cv-08577-RGK-PJW Document 16 Filed 11/08/18 Page 2 of 4 Page ID #:163




 1   account ‘4196; and £52.65 seized from Fio account ‘4198,(the
 2   “Defendant Assets”) --are subject to forfeiture to the United
 3   States of America pursuant to Title 18, United States Code,
 4   Sections 981(a)(1)(A) and (C).
 5         The Court is satisfied that, based upon the allegations of
 6   the Complaint, there is probable cause to believe that the
 7   Defendant Assets are subject to forfeiture to the United States
 8   pursuant to 18 U.S.C. § 981(a)(1)(A) and (C).
 9         YOU ARE HEREBY COMMANDED pursuant to Rule G(3)(c) of the
10   Supplemental Rules for Admiralty or Maritime Claims and Asset
11   Forfeiture Actions, Federal Rules of Civil Procedure (the
12   “Supplemental Rules”), to arrest and seize €3,213,937.81 in Bank
13   Fund seized from Fio account ‘4194; $52.90 seized from Fio
14   account ‘4196; and £52.65 seized from Fio account ‘4198.           Postal
15   Inspectors of the USPIS and/or Deputies of the United States
16   Marshals Service (“USMS”), together with any personnel deemed
17   necessary, shall execute this warrant of arrest in rem as soon
18   as practicable.
19         PLAINTIFF IS FURTHER COMMANDED to publish notice of the
20   seizure in a manner consistent with the Supplemental Rules; and
21   to provide notice of this action to all persons and entities who
22   reasonably appear to be potential claimants to the Defendant
23   Assets by sending such persons and entities a copy of this
24   warrant and a copy of the Complaint, in a manner consistent with
25   Rule G(4)(b) of the Supplemental Rules.
26         This warrant provides notice that in order to avoid
27   forfeiture of the Defendant Assets, any person claiming an
28   interest in, or right against, the Defendant Assets must file a

                                          2
     Case 2:18-cv-08577-RGK-PJW Document 16 Filed 11/08/18 Page 3 of 4 Page ID #:164




 1   claim, signed under penalty of perjury, identifying the specific
 2   asset claimed, the claimant, and stating the claimant’s interest
 3   in the asset in the manner set forth in Rule G(5) of the
 4   Supplemental Rules.      Any such claim must also be served on
 5   Assistant United States Attorney John J. Kucera at the United
 6   States Attorney’s Office, Central District of California, 312
 7   North Spring Street, 14th Floor, Los Angeles, California 90012.
 8   In no event may such claim be filed later than 35 days after the
 9   date the notice of the Complaint is sent, or if applicable, no
10   later than 60 days after the first day of publication on an
11   official internet government forfeiture site.
12           In addition, any person having filed such a claim must also
13   file an answer to the Complaint not later than 21 days after the
14   filing of the claim, with a copy thereof sent to Assistant
15   United States Attorney John J. Kucera at the address above.
16   Upon failure to file a verified statement of interest and
17   answer, default may be entered pursuant to Rule 55(a), Federal
18   Rule of Civil Procedure, and seizure and condemnation may
19   proceed as sought by plaintiff in its Complaint.
20           YOU ARE FURTHER COMMANDED to provide a copy of this warrant
21   to the person from whom the defendant property is seized and
22   / / /
23   / / /
24
25
26
27
28

                                          3
     Case 2:18-cv-08577-RGK-PJW Document 16 Filed 11/08/18 Page 4 of 4 Page ID #:165




 1   file a return with this Court identifying the time and details
 2   of execution of this Warrant, and the identity of the
 3   individual(s) who received copies.
 4
 5   Dated this 8TH day of November, 2018.
 6                                      ________________________________
 7                                      UNITED STATES MAGISTRATE JUDGE

 8   Submitted by:
 9   NICOLA T. HANNA
10   United States Attorney
     LAWRENCE S. MIDDLETON
11   Assistant United States Attorney
     Chief, Criminal Division
12   STEVEN R. WELK
13   Chief, Asset Forfeiture Section

14
     /s/ John J. Kucera
15   JOHN J. KUCERA
16   Assistant United States Attorney

17   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
18
19
20
21
22
23
24
25
26
27
28

                                          4
